Citation Nr: 1105165	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  09-26 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a right knee 
condition.  

2.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for pes planus and 
a left ankle condition; and if so, whether entitlement to service 
connection is warranted.  

3.  Entitlement to a rating in excess of 10 percent for left knee 
chondromalacia.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

C. dR. Dale
INTRODUCTION

The Veteran had active military service from October 1989 to 
October 1998. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO).   

The issues of a rating in excess of 10 percent for left knee 
chondromalacia and service connection for pes planus and a left 
ankle condition are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A June 2005 rating decision that denied service connection 
for a right knee condition, on the basis that he did not have a 
chronic right knee condition that was related to service, was not 
appealed.

2.  A June 2005 rating decision that denied service connection 
for pes planus causing left ankle pain, claimed as left foot, on 
the basis that the condition was not permanently aggravated by 
service, was not appealed.

3.  Evidence compiled since the June 2005 rating decision 
regarding service connection for a right knee condition is new, 
but does not raise a reasonable possibility of substantiating the 
claim.

4.  Evidence compiled since the June 2005 rating decision 
regarding service connection for pes planus and a left ankle 
condition is new and raises a reasonable possibility of 
substantiating the Veteran's claim.




CONCLUSIONS OF LAW

1.  The June 2005 rating decision denying service connection for 
a right knee condition is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104 (2010).

2.  The June 2005 rating decision denying service connection for 
pes planus causing left ankle pain, claimed as left foot is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2010).

3.  New and material evidence sufficient to reopen a previously 
denied claim for service connection for a right knee condition 
has not been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2010).

4.  New and material evidence sufficient to reopen a previously 
denied claim for service connection for pes planus and a left 
ankle condition has been presented.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a). 

The Board notes that a change in diagnosis or specificity of the 
claim must be carefully considered in determining the etiology of 
a potentially service- connected condition and whether the new 
diagnosis is a progression of the prior diagnosis, correction of 
an error in diagnosis, or development of a new and separate 
condition.  38 C.F.R. § 4.13, 4.125 (2010); Boggs v. Peake, 520 
F.3d 1330 (Fed. Cir. 2008); see also Velez v. Shinseki, 23 
Vet.App. 199 (2009).  

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992). 

Right knee condition

In November 1998, the Veteran filed a claim for service 
connection for bad knees.  In a June 1999 rating decision, the RO 
granted service connection for a left knee condition and denied 
service connection for a right knee condition finding that the 
right knee condition was not incurred in or aggravated by 
military service.  The Veteran was provided with notice of the 
decision and appellate rights but the Veteran did not appeal.  
Accordingly, the determination is final.  

In July 2003, the Veteran sought to reopen his claim.  He 
reported that his knees had worsened since the last examination.  
In a March 2004 rating decision, the RO denied reopening finding 
that new and material evidence had not been presented.  Following 
the receipt of additional VA medical records, the RO issued a 
rating decision in August 2004 which found that new and material 
evidence had been presented.  However, the claim was denied on 
the merits because the evidence did not show a nexus between the 
current condition and service.  Following a VA examination in 
October 2004, the RO issued another rating decision in November 
2004 which determined that new and material had not been 
submitted.  Following the receipt of a claim to reopen, the RO, 
in a rating decision dated in June 2005, found that new and 
material evidence had not been submitted to reopen a claim for 
service connection for the right knee condition.  Notice of the 
above decisions was sent to the Veteran along with notice of his 
appellate rights.  A notice of disagreement was not filed, 
however, and the above decisions became final.  38 C.F.R. § 
3.104.  Even so, applicable law provides that a claim which is 
the subject of a prior final decision may be reopened upon 
presentation of new and material evidence.  See 38 C.F.R. § 
3.156.

In June 2007, the Veteran filed a claim to reopen the previously 
denied claim for service connection for a right knee condition.  
The Veteran originally claimed service connection for a right 
knee condition, and the RO denied service connection for as the 
evidence did not show a right knee condition was incurred in or 
aggravated by service.  The Veteran's current claim for service 
connection for a right knee condition involves the same factual 
basis as the previously claim, therefore, new and material 
evidence is necessary to reopen the claim.  38 C.F.R. § 4.13, 
4.125 (2010); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

The evidence of record at the time of the June 2005 rating 
decision included service treatment records (STRs).  Also 
included was a May 1999 compensation and pension (C&P) joints 
examination.  The diagnosis was an essentially normal 
radiographic and physical examination with the exception of some 
moderate ligamentus instability, medial and laterally.  VA 
medical records include a March 2002 report of bilateral knee 
pain.  He was diagnosed with apophysitis bilaterally of both 
knees with bilateral chronic knee pain.  In May 2003 the Veteran 
complained of intermittent knee pain that was greater in the left 
knee than the right knee.  The diagnosis was "probable 
tendonitis from altered biomechanics due to recurvatum."  In 
July 2003, the Veteran complained of a sudden onset of severe 
pain over the medial aspect of his right knee.  It was noted in 
the history section that the Veteran had a 50 percent rating for 
a right knee injury that occurred in service.  He reported 
exacerbations and remissions over the years.  An examination 
indicated mild crepitus with range of motion.  A July 2003 x-ray 
of the right knee was marked as "negative knee."  The diagnosis 
in January 2004 was osteoarthritis manifested by knee pain.  

The evidence compiled since the June 2005 rating decision 
includes a September 2007 statement from the Veteran that his 
right knee was in the same situation as the left knee.  He stated 
that he had to put heat and ice on both knees.  In another 
statement dated in May 2008, the Veteran reported that his right 
knee has been getting worse since the first decision denying 
service connection in 1999.  In June 2008 the Veteran reported 
that his right knee was always sore and that he was diagnosed 
with arthritis.  

The evidence submitted continues to show the presence of a 
current right knee disorder.  The RO last denied the claim on the 
basis that new and material evidence had not been presented that 
linked the condition to service.  Since the June 2005 decision, 
no new and material evidence has been received that links a 
current disability to service.  While the Veteran avers that his 
right knee condition has worsened since the denial in the June 
1999 rating decision, there is no evidence indicating that a 
current disability or a condition that pre-existed service was 
incurred in or aggravated by service.  Moreover, the evidence 
does not show a continuity of symptomatology since separation of 
service.  The new statement from the Veteran indicates only that 
his symptoms have worsened since 1999, several years after 
separation.  Accordingly, the evidence compiled since the June 
2005 rating decision, while new, is not material to the issue of 
service connection.  Even presuming the newly submitted evidence 
is credible, it does not link a current right knee condition to 
service, to include on the basis of continuity of 
symptomatology.  The evidence thus does not raise a reasonable 
possibility of substantiating the Veteran's claim for service 
connection.  New and material evidence having not been found, the 
Veteran's request to reopen his claim must be denied.

Pes planus with left ankle pain

In October 2004, the Veteran filed a claim for his left foot.  He 
reported that it would be sore for days and it was hard to walk 
on without limping.  In a rating decision dated in June 2005, the 
RO denied service connection for pes planus causing left ankle 
pain.  A notice of disagreement was not filed, and the decision 
became final.  38 C.F.R. § 3.104.  Even so, applicable law 
provides that a claim which is the subject of a prior final 
decision may be reopened upon presentation of new and material 
evidence.  See 38 C.F.R. § 3.156.

The Veteran originally claimed service connection for a left foot 
condition, and the RO denied service connection for pes planus 
causing left ankle pain, claimed as left foot, because there was 
no evidence that the condition, which pre-existed service, was 
aggravated as a result of service.  The Veteran asserts in his 
notice of disagreement that he entered service with flat feet and 
that the condition caused serious problems with walking and 
running.  Also, he could not even stand up without tears in his 
eyes.  He asserts that the pes planus caused the left ankle 
condition.  The Veteran's current claim for service connection 
for a bruised joint in his left foot is based on the same 
diagnoses and factual bases as the time the case was last decided 
on the merits, new and material evidence is necessary to reopen 
the claim.  38 C.F.R. § 4.13, 4.125 (2010); Boggs v. Peake, 520 
F.3d 1330 (Fed. Cir. 2008).

The Veteran asserts that his disability resulted from walking or 
running on pavement or concrete.  He indicated that in basic 
training, they did physical training on paved road.  Once he 
arrived at his permanent base, he also ran on paved road thereby 
deteriorating his joint over the 10 years that he was in service.  
He asserts that his physician informed him that the problem was 
caused by a lot of running and walking in the military.  See 
statement of the Veteran dated in May 2008.  

The evidence of record at the time of the June 2005 rating 
decision included a November 1988 enlistment exam showing 
asymptomatic pes planus, not considered disabling.  VA medical 
records show complaints of ankle pain.  In a November 2004 VA 
outpatient note, the Veteran stated that he had an acute onset of 
his ankle pain and that it "just started hurting."  The 
assessment was left ankle pain with normal physical examination.  
A December 2004 podiatry note found static and dynamic pes planus 
deformity of the feet.  It was further noted to be a congenital 
deformity.  He was diagnosed with pes planus causing ankle pain.  

The evidence compiled since the June 2005 rating decision 
includes a February 2006 note that diagnosed the Veteran with 
left posterolateral ankle arthralgias, possible left peroneal 
tendonitis, and flat foot deformity.  A June 2006 radiology 
report of the foot revealed no fractures, dislocations, or bony 
abnormalities.  The soft tissues were unremarkable and the joint 
spaces were preserved without arthritic change.  The impression 
was normal views of the left foot.  In November 2006, the Veteran 
was diagnosed with flat foot deformity and subtalar joint 
arthralgia.  A January 2007 radiology report of the left foot 
revealed skeletal structures, joint spaces, and soft tissues to 
be within normal limits.  The impression was normal left foot 
radiographs.  A January 2007 podiatry note found that the Veteran 
had a severe flat foot deformity with significant medial column 
collapse on abduction of the left forefoot.  The assessment was 
flat foot deformity, pain in the foot, and subtalar joint 
arthralgia.  In a May 2008 statement, the Veteran indicated that 
he went into the military with flat feet.  He further stated that 
his physician noted that his problems came from running and 
walking in the military.  

The evidence submitted continues to show the presence of a 
current flat feet disorder.  The Veteran's May 2008 statement 
that his disability resulted from walking or running on pavement 
or concrete in addition to his assertion that his physician 
opined that the problem was caused by a lot of running and 
walking in the military was not of record at the time of the June 
2005 rating decision.  Lay assertions may serve to support a 
claim for service connection by establishing the occurrence of 
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a) 
(West 2002); 38 C.F.R. § 3.303(a) (2010); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  The 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) has clarified that lay evidence can be competent and 
sufficient to establish a diagnosis or etiology when (1) a lay 
person is competent to identify a medical condition; (2) the lay 
person is reporting a contemporaneous medical diagnosis, or (3) 
lay testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  The Board must assume the 
credibility of the Veteran's statement for the sole purpose of 
determining whether the claim should be reopened.  Upon doing so, 
the Board finds the evidence is new and raises a reasonable 
possibility of substantiating the Veteran's claim for service 
connection as it tends to show that incidents of service resulted 
in additional disability.  New and material evidence having been 
found, the Veteran's claim for service connection for pes planus 
with left ankle pain must be reopened.  38 C.F.R. § 3.156.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his representative of any information 
and medical or lay evidence that is necessary to substantiate the 
claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  
Notice which informs the claimant of how VA determines disability 
ratings and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified 
VA's duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify the Veteran of the 
evidence and information that is necessary to reopen the claim 
and notify him of the evidence and information that is necessary 
to establish entitlement to the underlying claim for the benefit 
that is being sought.  To satisfy this requirement, the Secretary 
is required to look at the bases for the denial in the prior 
decision and to provide the Veteran with a notice letter that 
describes what evidence would be necessary to substantiate those 
elements required to establish service connection that were found 
insufficient in the previous denial.  In this case, the RO 
provided a letter which satisfied these criteria in August 2007.  
He was informed that he should provide evidence and information 
that his right knee condition was caused by an injury, event or 
disease in service and evidence showing continuity since service.  
He was informed of the evidence that was received and that VA 
would assist him with obtaining additional evidence provided that 
sufficient information was provided by the Veteran.  

The Board further finds that all necessary development has been 
accomplished.  VA medical records have been obtained and 
associated with the claims file as well as private medical 
records.  Hence, no further notice or assistance to the Veteran 
is required to fulfill VA's duty to assist him in the development 
of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Taking all of the above into consideration, the Board concludes 
that VA has satisfied both duties to notify and assist.  
Accordingly, the Board concludes that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the Veteran 
under Bernard, 4 Vet. App. 384.


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for a right knee condition, 
therefore, the appeal is denied.  

New and material evidence having been received, the petition to 
reopen the Veteran's claim for service connection for pes planus 
with left ankle pain is granted.  


REMAND

Having reopened the Veteran's claim for service connection for 
pes planus with left ankle pain, the Board has jurisdiction to 
review the issue de novo, based on the whole record.  For the 
reasons that follow the Board finds that the Veteran's claim for 
service connection must be remanded for further evidentiary 
development. 

In an October 2004 statement, the Veteran stated that his left 
foot condition may have been caused by his service-connected left 
knee condition.  The RO has not provided the Veteran with proper 
VCAA notice on the secondary aspect of the claim.  Thus, on 
remand, corrective notice should be provided.

The Veteran asserts that he had an operation to correct his foot 
problem.  See June 2008 statement.  A review of the record 
indicates that medical records pertaining to this surgery is not 
contained in the Veteran's file.  VA is required to make 
reasonable efforts to help a claimant obtain records relevant to 
his claim, whether or not the records are in Federal custody.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  In 
Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA 
has constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that such 
documents are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually before 
the adjudicating body.  Accordingly, the RO should request all VA 
medical records dating from June 2007, to include records 
pertaining to the Veteran's operation in June 2008.

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a 
medical examination and/or obtain a medical opinion when there 
is:  (1) competent evidence that the veteran has a current 
disability (or persistent or recurrent symptoms of a  
disability); (2) evidence establishing that he suffered an event, 
injury or disease in service or has a disease or symptoms of a 
disease within a specified presumptive period; (3) an indication 
the current disability or symptoms may be associated with 
service; and (4) there is not sufficient medical evidence to make 
a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The third prong, which requires that the evidence of record 
"indicate" that the claimed disability or symptoms "may be" 
associated with the established event, is a low threshold.  
McLendon, 20 Vet. App. at 83.  The Veteran has not been afforded 
a VA examination.  The Veteran should be accorded a VA 
examination to address the etiology of any foot and left ankle 
conditions present.  38 C.F.R. § 3.327.  

Left knee

The Veteran seeks a disability rating in excess of 10 percent for 
his residual left knee injury, which he avers now requires 
another examination.  See the July 2009 substantive appeal.  The 
Veteran's last VA examination was in August 2007.  As such, VA is 
required to afford him a contemporaneous VA examination to assess 
the current nature, extent, and severity of his residual left 
knee injury.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 
(2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the following 
action: 

1.  Send the Veteran a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The letter 
should indicate what evidence is 
required to substantiate a claim for 
service connection as secondary to 
the Veteran's service-connected left 
knee.  

2.  Associate with the claims folder all 
relevant VA medical records dating from 
June 2007, to include records pertaining 
to the Veteran's operation in June 
2008.  

3.  After the above development is 
completed, make arrangements with the 
appropriate VA medical facility for the 
Veteran to undergo a VA foot and ankle 
examination.  The claims folder must be 
made available to the examiner.  The 
examiner should note in the examination 
report that the claims folder has been 
reviewed.  Any appropriate evaluations, 
studies, and testing deemed necessary by 
the examiner should be conducted at this 
time, and included in the examination 
report.

The Veteran must be provided with an 
opportunity to describe problems he has 
had with his feet and left ankle since 
his discharge from active service.  

The examiner is asked to opine as to 
whether the Veteran's bilateral pes 
planus permanently increased in severity 
during service and, if so, was the 
increase in disability due to the 
natural progress of the condition.  In 
that regard, it is noted that the 
Veteran asserts that he ran on concrete 
and pavement during his years of 
service.  If the examiner determines 
that the Veteran's bilateral pes planus 
did not increase in severity during 
service, the examiner should indicate as 
such.  [Note: temporary or intermittent 
flare-ups during service are not 
sufficient to be considered 
"aggravation in service" unless the 
underlying condition, as contrasted to 
symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991)].  
The examiner must provide a complete 
rationale for any stated opinion.  

The examiner should specify whether 
there are any other disorders of the 
feet.  The examiner should then opine as 
to whether any disorders of the feet, 
other than pes planus, and the left 
ankle disability at least as likely as 
not (50 percent probability or greater) 
began in service or are related to 
service, to include running on pavement 
and concrete during active military 
service.  If the response with respect 
to any foot disorder or left ankle 
disorder is in the negative, the 
examiner should provide an opinion as to 
whether a current foot disorder, other 
than pes planus, and a left ankle 
disorder are at least as likely as not 
(50 percent probability or greater) due 
to or the result of the service-
connected left knee disability.  If the 
examiner responds in the negative then 
an opinion should be provided as to 
whether a current foot disorder, other 
than pes planus, and a left ankle 
disorder are at least as likely as not 
(50 percent probability or greater) 
aggravated (i.e., permanently worsened) 
by the service-connected left knee 
condition beyond the natural progress of 
the condition.  

4.  The Veteran should be accorded the 
appropriate examination for knee 
disorders.  The report of examination 
should include a detailed account of all 
manifestations of the service-connected 
left knee disability and any functional 
loss due to pain, weakness, 
fatigability, incoordination or pain on 
movement of a joint in accordance with 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
To the extent possible, the additional 
range of motion lost due to any of the 
above should be set forth in the report.  
All necessary tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the report.  The examiner 
should indicate whether there is lateral 
instability or recurrent subluxation and 
if so the severity thereof (e.g., 
slight, moderate, or severe).  The 
claims folder and a copy of this remand 
must be made available and reviewed by 
the examiner in conjunction with the 
examination.  The examiner should 
provide a complete rationale for all 
conclusions reached.

5.  After any further development 
deemed necessary, readjudicate the 
issue on appeal in light of the 
additional evidence obtained.  If the 
benefit sought remains denied, the 
Veteran and his representative should 
be furnished a supplemental statement 
of the case and be given an opportunity 
to respond.  The case should then be 
returned to the Board for appellate 
review, if indicated.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


